DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24, 25, 28-30, 32, 37-39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891).
With respect to the limitations of claim 24, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: a plasma chamber (Figs 1-3, plasma cell 23, Col 7); an anode (positive electrode 201, Col 7, Lines 54-56, Col 13, Lines 60-67); a cathode (Fig 2, negative electrode 22, Col 8) having a tapering tip, the tapering tip having a first portion (Figs 2, 3, top portion of 22 embedded in negative pole 4, Col 14) disposed proximal to the plasma chamber and a second portion (Fig 2, lower portion of electrode 22 located in plasma cell 23) extending into the plasma chamber and terminating proximal of the anode (201), the anode and cathode configured to establish an electric arc having a current (Fig 4C) and to generate a plasma (Abstract, negative and positive electrodes to initiate a plasma) having a temperature of at least 10,000 ºC (Col 8, Lines 10-15, about 50,000 K); and a coolant channel (Figs 2, 7, circulation channel 26, Col 15) configured to receive a coolant such that the coolant flowing through the coolant channel cools a portion of the plasma-generating device adjacent to the cooling channel (Col 15, Lines 25-30).
With respect to the limitations of claims 25, 28, 29 and 30, Tanrisever teaches the coolant channel (26) includes a coolant outlet (Figs 2, 7, outlet channels 27b, Col 15, Lines 64-67) configured to discharge the coolant; further comprising: a plasma channel (Fig 2, channel 220, Col 8) extending longitudinally from the plasma chamber (23) to a plasma outlet (outlet of channel 220), the plasma channel and the plasma outlet defining a discharge path for the plasma; the coolant channel (26) is parallel to the plasma channel (220); the tapering tip of the cathode (22) is disposed a non-zero distance away from an inlet of the plasma channel (23).
With respect to the limitations of claim 32, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: an anode (positive electrode 201, Col 7, Lines 54-56, Col 13, Lines 60-67); a cathode (Fig 2, negative electrode 22, Col 8) having a tapering tip, the tapering tip narrowing toward the anode (201) and terminating proximal of the anode (see figure 2), the anode and cathode configured to establish an electric arc having a current (Fig 4C) and to generate a plasma (Abstract, negative and positive electrodes to initiate a plasma) having a temperature of at least 10,000 ºC (Col 8, Lines 10-15, about 50,000 K); a sleeve (Figs 2, 7, insulator 21, Col 15) having a portion that surrounds a portion of the tapering tip (see figures 2, 7), the portion of the sleeve having a constant inner diameter such that a space between an inner surface of the sleeve and the cathode increases along a length of the tapering tip in a distal direction (see figures 2, 7); and a coolant channel (Figs 2, 7, circulation channel 26, Col 15) configured to receive a coolant such that the coolant flowing through the coolant channel cools a portion of the plasma-generating device adjacent to the cooling channel (Col 15, Lines 25-30).
With respect to the limitations of claim 37, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: an insulator sleeve (Figs 2, 7, insulator 21, Col 15) having a distal end; an anode (positive electrode 201, Col 7, Lines 54-56, Col 13, Lines 60-67); a cathode (Fig 2, negative electrode 22, Col 8) having a tapered portion, the tapered portion having a first portion disposed within the insulator sleeve (Figs 2, 7, electrode 22 inside insulator 21) and a second portion projecting (Figs 2, 7, lower portion of electrode 22) beyond the insulator sleeve and terminating proximal of the anode (201), the anode and cathode configured to establish an electric arc having a current (Fig 4C) and to generate a plasma (Abstract, negative and positive electrodes to initiate a plasma) having a temperature of at least 10,000 ºC (Col 8, Lines 10-15, about 50,000 K); a plasma channel (Figs 1-3, plasma cell 23, channel 220, Cols 7, 8) extending longitudinally from the cathode and having an outlet (outlet at end of channel 220) at an end of the plasma channel; and a coolant channel (Figs 2, 7, circulation channel 26, Col 15) configured to receive a coolant such that the coolant flowing through the coolant channel cools a portion of the plasma-generating device adjacent to the cooling channel (Col 15, Lines 25-30).
With respect to the limitations of claims 38, 39 and 43, Tanrisever teaches at least a portion of the coolant channel (26) is parallel to the plasma channel (220); the coolant channel (26) includes a coolant outlet (Figs 2, 7, outlet channels 27b, Col 15, Lines 64-67) configured to discharge the coolant; the tapering tip of the cathode (22) is disposed a non-zero distance away from an inlet of the plasma channel (23).
Tanrisever discloses the claimed invention except for the plasma chamber is configured to operate with a current level of about 4-10 A.
However, Brayshaw discloses the plasma chamber (Figs 1-3, title)  is configured to operate with a current level of about 4-10 A (using I = Power/Voltage: I=30/300 - 300/50 = 0.1-6A; Fig 1, Col 4, Line 68 thru Col 5, Line 16) to generate plasma is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of Tanrisever silent to the current level with the plasma chamber is configured to operate with a current level of about 4-10 A to generate plasma of Brayshaw for the purpose of providing a known current level that provides a plasma with high plasma energy densities, efficient in transferring energy and being suitable for surgical cutting (Col 4, Lines 43-66).

Claim 26, 27, 31, 40, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) as applied to claims 24 and 37, further in view of Takakiyo (US 3,534,388).
With respect to the limitations of claim 26, 27, 31, 40, 41 and 42, Tanrisever in view of Brayshaw discloses the claimed invention except for the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s; an angle between a direction of the coolant channel at the outlet and a direction of the plasma channel is between +30 and -30 degrees; the angle is zero; the outlet of the coolant channel angles toward the outlet of the plasma channel.
However, the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s; an angle between a direction of the coolant channel at the outlet and a direction of the plasma channel is between +30 and -30 degrees; the angle is zero; the outlet of the coolant channel angles toward the outlet of the plasma channel is known in the art.
Takakiyo, for example, discloses an angle of a direction of the second channel (Figs 1, 3, channel providing water) at its one or more external outlet openings relative to the direction of the first channel (Figs 1, 4, central channel) at its external outlet opening being between +30 and -30 degrees (see Figures 1,4); the coolant channel at said outlet opening of the coolant channel angles toward the plasma channel (Fig 4); the coolant being discharged at a rate of between 1 and 5 ml/s (0.3 L/min is equivalent to 5 ml/s; see Table 2; [0.3 L/min* 1000 ml/1 L * 1 min/60 s = 5 ml/s]); the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet (Fig 1, 4, outlets for water and O2 surrounding central plasma outlet); the angle is zero (see figure 1).
Takakiyo further discloses the advantage of such a configuration provides a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24;  column 3, lines 53-74), thereby increasing the operational efficiency of the plasma generating device. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tanrisever in view of Brayshaw having a coolant channel surrounding the plasma chamber and outlet with the second coolant channel and outlet configuration thereof of Takakiyo et al. in order to provide a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24; column 3, lines 53-74), thereby increasing the operational efficiency of the plasma generating device.

Claims 34, 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) as applied to claim 32, further in view of Suslov (WO 96/06572).
With respect to the limitations of claims 34, 46 and 47, Tanrisever in view of Brayshaw discloses the claimed invention except for the coolant channel includes a coolant outlet that is disposed in the anode; further comprising: at least one intermediate electrode arranged between the anode and the cathode; the plasma channel is configured to discharge a plasma jet through the plasma outlet to treat biological tissue, and the coolant channel is configured to discharge the coolant through a coolant outlet to cool the biological tissue.
However, Suslov discloses the coolant channel (Figs 8, 8a, cooling channels 12, Pg 13, Par 1) includes a coolant outlet (Figs 8, 8a, tangentially positions channels 19, Pg 14, Par 2) that is disposed in the anode (section 10, Pg 14, Par 2); further comprising: at least one intermediate electrode (Figs 6, 6a, 7, 7a, 8, 8a, section 8, 9, Pg 13, 14) arranged between the anode (section 10, Pg 13) and the cathode (Fig 6, cathode 13, 14, Pg 13); the plasma channel is configured to discharge a plasma jet through the plasma outlet (opening at end of tip 7 and anode 10) to treat biological tissue (Abstract, Pg 1), and the coolant channel (channels 12 for cooling fluid, Pg 13, Lines 1-5) is configured to discharge the coolant through a coolant outlet  (see Figures 8, 8A, channels 19) to cool the biological tissue is known in the art.  
It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt plasma generating device of Tanrisever in view of Brayshaw having a coolant channel surrounding the plasma chamber with the coolant channel includes a coolant outlet that is disposed in the anode of Suslov for the purpose of providing a known configuration where steam is used as the plasma-generating gas (Pg 14, Par 2) is known in the art.  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of Tanrisever having a coolant channels surrounding the plasma chamber with the further comprising: at least one intermediate electrode arranged between the anode and the cathode of Suslov for the purpose of providing a known intermediate electrode configuration that prevents electric breakdowns to provide high electric field strength for generating a desired plasma (Pg 11, Line 28 thru Pg 12, Line 15).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of Tanrisever having a coolant channels surrounding the plasma chamber with the plasma channel is configured to discharge a plasma jet through the plasma outlet, and the coolant channel is configured to discharge the coolant through a coolant outlet of Suslov for the purpose of providing a known plasma generating device configuration that uses a laminar jet of an inert gas in order to remove blood from the surgical site and for substantially uniform distribution of electric power within the tissue (Pg 4, Lines 30-37).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) and Suslov (WO 96/06572) as applied to claims 32, 33 and 34, further in view of Takakiyo (US 3,534,388).
With respect to the limitations of claims 35 and 36, Tanrisever in view of Brayshaw and Suslov discloses the claimed invention except for the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s.
Takakiyo, for example, discloses an angle of a direction of the second channel (Figs 1, 3, channel providing water) at its one or more external outlet openings relative to the direction of the first channel (Figs 1, 4, central channel) at its external outlet opening being between +30 and -30 degrees (see Figures 1,4); the coolant channel at said outlet opening of the coolant channel angles toward the plasma channel (Fig 4); the coolant being discharged at a rate of between 1 and 5 ml/s (0.3 L/min is equivalent to 5 ml/s; see Table 2; [0.3 L/min* 1000 ml/1 L * 1 min/60 s = 5 ml/s]); the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet (Fig 1, 4, outlets for water and O2 surrounding central plasma outlet); the angle is zero (see figure 1).
However, Takakiyo, for example, discloses the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet (Fig 1, 4, outlets for water and O2 surrounding central plasma outlet); the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s (0.3 L/min is equivalent to 5 ml/s; see Table 2; [0.3 L/min* 1000 ml/1 L * 1 min/60 s = 5 ml/s]) is known in the art.  
Takakiyo further discloses the advantage of such a configuration provides a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24;  column 3, lines 53-74), thereby increasing the operational efficiency of the plasma generating device. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tanrisever in view of Suslov having a coolant channel surrounding the plasma chamber and outlet with the second coolant channel and outlet configuration thereof of Takakiyo et al. in order to provide a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24; column 3, lines 53-74), thereby increasing the operational efficiency of the plasma generating device.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) as applied to claims 24, further in view of Eggers (US 5,697,882).
With respect to the limitations of claim 44, Tanrisever in view of Brayshaw discloses the claimed invention except for a distal end of the plasma generating device has an outer dimension that is equal to or less than 5 mm.  However, Eggers discloses a distal end (Figs 2A & 2B, jacket 18, Col 17, Lines 44-54) of the plasma (Fig 16, Col 21, Lines 29-39, to create a plasma) generating device (Figs 18 & 19, Col 22, Lines 37-67) has an outer dimension that is equal to or less than 5 mm (Figs 2A & 2B, outer diameter D, Col 16, Lines 40-50 & Col 8, Lines 1-20, 0.3 to 10 mm) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of Tanrisever in view of Brayshaw silent to a distal end outer dimension with the plasma generating device has an outer dimension that is equal to or less than 5 mm of Eggers for the purpose of forming a plasma surgical device that has dimensions to permit the surgical device to be introduced into a body cavity that is minimally invasive (Col 8, Lines 1-20).

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) as applied to claims 24, further in view of Sagara et al. (US 4,029,930).
With respect to the limitations of claim 45, Tanrisever in view of Brayshaw discloses the claimed invention except for the outlet of the coolant channel angles away from the outlet of the plasma channel.  However, the coolant channel having an outlet and the outlet of the coolant channel angles away from the outlet of the plasma channel is known in the art.  Sagara et al., for example teaches a nozzle (3) that provides a high speed liquid jet flow obliquely downward and outwards (column 2, line 68 - column 3, line 15). Sagara et al. further teaches the advantage provides a means to shield the inner gas environment from the outer environment, thereby improving the overall quality of the torch process. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the coolant channel of Tanrisever in view of Brayshaw with the coolant channel having an outlet and the outlet angling outwardly of Sagara et al. in order to provide a means to shield the inner gas environment from the outer environment, thereby improving the overall quality of the torch process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-32 and 34-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10201067 in view of Suslov (WO 96/06572) and Brayshaw (US 3,903,891).
U.S. Patent No.10201067 discloses all the limitations of 24-32 and 34-47 except for the anode and the cathode configured to establish an electric arc with a current of about 4-10A to generate plasma having a temperature of at least 10,000°C.  However, Suslov discloses the plasma having a temperature of at least 10,000ºC (Pg 11, Lines 1-7, 10 500 K) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of U.S. Patent No.10201067 silent to a plasma temperature with the plasma having a temperature of at least 10,000ºC of Suslov for the purpose of providing a plasma at a known temperature that obtains a guaranteed hemostatic effect in the wound surface (Pg 11, Lines 1-7).  
Additionally, Brayshaw discloses the anode and the cathode configured to establish an electric arc with a current of about 4-10A (using I = Power/Voltage: I=30/300 - 300/50 = 0.1-6A; Fig 1, Col 4, Line 68 thru Col 5, Line 16) to generate plasma (Figs 1-3, title) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the plasma generating device of U.S. Patent No.10201067 in view of Suslov with the anode and the cathode configured to establish an electric arc with a current of about 4-10A to generate a plasma of Brayshaw for the purpose of providing a known current level that provides a plasma with high plasma energy densities, efficient in transferring energy and having ideal for surgical cutting (Col 4, Lines 43-62).

Response to Amendments
Claims 24, 32 and 37 have been amended. 
Claims 1-23, 33 and 48 are cancelled.
Claims 24-32 and 34-47 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/27/2011, with respect to claims 24, 32 and 37 that Tanrisever (US 6,475, 215) not disclosing the amended limitations of “the anode and the cathode configured to establish an electric arc with a current of about 4-10A to generate plasma having a temperature of at least 10,000°C” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanrisever (US 6,475,215) in view of Brayshaw (US 3,903,891) as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/11/2022